Citation Nr: 1302074	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-09 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleeping problems.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for mild restrictive ventilatory defect (claimed as breathing problems and shortness of breath).

5.  Entitlement to service connection for lumbar strain. 

6.  Entitlement to service connection for diverticulitis status post colon resection with residuals (claimed as parts of colon removed).

7.  Entitlement to service connection for left knee pain.

8.  Entitlement to service connection for maltracking of right patella (claimed as right knee pain). 

9.  Entitlement to service connection for non-insertional Achilles tendonitis, bilateral ankles (claimed as bilateral ankle pain).

10.  Entitlement to service connection for a bilateral foot condition. 


WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to March 1995.  The evidence of record reflects that he served in Bahrain from January 1991 to May 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision.

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the Nashville, Tennessee, RO.  A transcript of this hearing has been associated with the claims file.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.  

The Veteran indicated in a January 2010 statement that he has been seen at the VA center regarding some of his disabilities since the judgment in his case.  The Board notes that the Veteran's Virtual VA paperless claims file contains treatment records from the Memphis, Tennessee, VA facility from July 2011 to December 2011.  However, it is clear from the Veteran's January 2010 statement that he began receiving VA treatment prior to July 2011.  VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2012).  Therefore, all relevant VA treatment records both prior to July 2011 and after December 2011 should be obtained and associated with the claims file.

Further, the Veteran indicated on his January 2009 claim that he has also sought treatment at Medina General Hospital, Akron General Hospital, Rheas Clinic, Memphis Gastroenterology, Campbell Clinic of Orthopaedics, and Methodist Le Bonheur.  The claims file contains medical records from Memphis Gastroenterology, Campbell Clinic of Orthopaedics, and Methodist Le Bonheur.  However, the claims file does not contain any records from Medina General Hospital, Akron General Hospital, or Rheas Clinic.  As such, attempts should be made to obtain these records.

With regard to the Veteran's claims for service connection for bilateral hearing loss, tinnitus, and sleeping problems, the Veteran has asserted that he has experienced hearing these problems continuously since his active duty service. 

VA is required to seek a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the current disability may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4) (2012).  

Here, the competent lay evidence establishes that the Veteran currently experiences the recurrent symptoms of ringing in his ears, difficulty hearing, and sleeping problems.  The Veteran is also competent to contend that he had these symptoms in service.  The question therefore remains whether the evidence indicates that there may be an association.  Such an indication will be found when there is "medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the Veteran has offered credible evidence of continuity of symptomatology, by way of his lay statements.  As such, these issues must be remanded in order to schedule the Veteran for VA examinations to determine whether his current hearing loss of either or both ears, tinnitus, or sleeping problems were caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  If the examiner is unable to provide a diagnosis for the Veteran's claimed sleep problems, the examiner should determine whether the Veteran has sleep disturbances that are related to an undiagnosed disability.

With regard to the Veteran's claim for service connection for mild restrictive ventilatory defect (claimed as breathing problems and shortness of breath), the Veteran has asserted that he has had shortness of breath and breathing problems since his active duty service.  In his January 2009 claim, the Veteran asserted that he was exposed to oil burning towers, scud missiles, dead military soldiers, unsanitary bathroom conditions, soldiers exposed to chemical agents, and precaution chemical drills.  The Veteran asserted in his September 2009 notice of disagreement (NOD) that he was exposed to chemical and biological weapons during routine details. 

Several diagnoses of record relate to the Veteran's respiratory system.  For example, in an April 1991 service treatment record, the Veteran reported having hay fever and sinus problems.   

Regarding post-service treatment, in a May 2005 private medical record from Allergy & Asthma Care, the Veteran was noted as having perennial nasal symptoms.  It was noted that he wheezes on exercise but asthma is not really a part of the picture.  In an August 2009 private medical record from GI Pathology, the Veteran was noted as having monilla esophagitis.  In August 2009 and May 2010 private medical records from Memphis Gastroenterology Endoscopy Center East, the Veteran was diagnosed with dysphagia, duodenitis, esophageal candidiasis, and Schatzki Ring.  

At the May 2009 VA examination, the Veteran was diagnosed with a mild restrictive ventilatory defect.  However, the examiner did not provide an opinion regarding the etiology of the Veteran's mild restrictive ventilatory defect or discuss the other diagnoses listed above.  Therefore, upon remand the Board finds that the Veteran should be scheduled for another VA examination to determine whether he has an additional disability due to a disease or injury superimposed upon his mild restrictive ventilatory defect as a result of his active duty service.  The examiner should also determine whether any other disabilities related to the Veteran's complaints of shortness of breath and breathing problems had their onset during, or were caused or aggravated by, the Veteran's active duty service, to include the several exposures noted above.   

With regard to the Veteran's claims for entitlement to service connection for lumbar strain and non-insertional Achilles tendonitis, bilateral ankles (claimed as bilateral ankle pain), the Veteran has asserted that he has experienced back and ankle problems since his active duty service.  The Veteran also indicated at the June 2011 hearing that he believes that his Achilles tendons or ankle problems stem from his back disability.

A review of the service treatment records reflects that the Veteran was treated many times throughout service for bilateral ankle and back problems.  Additionally, the service treatment records reflect that the Veteran broke his left ankle prior to service in June 1984.

At the May 2009 VA examination, the Veteran was diagnosed with a lumbar strain and non-insertional Achilles tendonitis of the bilateral ankles.  With regard to the Veteran's low back, the examiner noted that, listening to the Veteran, and from his history and on physical signs, it sounds like the Veteran will occasionally get a lumbar strain.  The examiner noted that, on examination, it was pretty benign, essentially not having symptoms.  He noted that the Veteran did have flare-ups, as would be expected, if he did some abnormal lifting like he did lifting patients during service, but it does get better with time, which would be the natural history of a lumbar strain.  The examiner noted that the Veteran may have strained his back while in service but he recovered.  When he has pain in his back now, it is related to the activity he is currently performing.  Therefore, the examiner stated that his back pain, when he has it, is not caused by or a result of his military service.  With regard to his ankles, the examiner noted that it appeared that the Veteran had some non-insertional Achilles tendonitis in this area.  Again, the examiner noted that the pain experienced by this condition is going to be related to his current activities and not his activities in the past.  Therefore, his non-insertional Achilles tendonitis is not caused by his military activity.  

The Board finds the May 2009 VA examiner's opinion that the Veteran's current back and ankle problems are related to current activity and not his in-service complaints does not address the possibility that the Veteran has experienced recurring back and ankle problems that had their onset in service.  Moreover, this opinion does not address the other current diagnoses of record, to include lumbar spondylosis with herniated nucleus pulposus, plantaris tendon rupture, and right ankle sprain.  As such, the Board finds that the Veteran should be scheduled for another VA examination to determine whether the Veteran has a diagnosed disability of the back, either ankle, or either Achilles tendon that was incurred in, or caused or aggravated by, his active duty service.  Additionally, the examiner should discuss whether the Veteran's ankle or Achilles tendon disabilities were caused or aggravated by his lumbar spine disability.  In rendering his or her opinions regarding the ankles and Achilles tendons, the examiner should also take into consideration that the Veteran broke his left ankle prior to service in June 1984.

With respect to the Veteran's claim for entitlement to service connection for diverticulitis status post colon resection with residuals (claimed as parts of colon removed), the Veteran has asserted that he has stomach problems which began during his active duty service.  The Veteran asserted in his September 2009 NOD that he was exposed to chemical and biological weapons during routine details.

The Board notes that the Veteran is service-connected for gastroesophageal reflux disease (GERD) with irritable bowel syndrome (IBS) (claimed as gastric reflux disease, constipation, diarrhea, bowel problems, stomach problems, and chest discomfort).   

A review of service treatment records reveals complaints of mid-epigastric cramping, abdominal pain, gastroenteritis, reflux, gastritis, and duodenitis. 

At the May 2009 VA examination, the Veteran was diagnosed with diverticulitis status post colon resection with residuals as described.  The examiner noted that there is no mention of diverticulosis or diverticulitis in the Veteran's service treatment records.  However, as the examiner did not provide an opinion as to whether the Veteran manifested any symptoms during service that could be indicative of diverticulitis or diverticulosis or that could have led to his colon resection, the Board finds that the Veteran should be scheduled for another VA examination to determine whether his diverticulitis status post colon resection with residuals was incurred in, or caused or aggravated by, his active duty service.  
Additionally, it is unclear to the Board whether this disability is caused or aggravated by the Veteran's service-connected GERD with IBS.  Further medical opinion is required on this matter as well.

With regard to the Veteran's claim for service connection for left knee pain, the Veteran has asserted that he has experienced left knee pain since his active duty service.  The Veteran also indicated at the June 2011 hearing that he believes that his knee problems stem from his back disability.

At the May 2009 VA examination, the Veteran asserted that his right knee really is the only one that bothers him.  He reported that his left knee is very minor, and he would not have come in just for that.  Upon examination, the Veteran's left knee was noted as normal.  Therefore, the Board finds that it is unclear from the evidence of record whether the Veteran has left knee pain that is due to an undiagnosed illness or whether the pain he complains of is really limited to his right knee.  Therefore, upon remand the Board finds that the Veteran should be scheduled for another VA examination to determine whether the Veteran has a diagnosed disability of the left knee that was incurred in, or caused or aggravated by, his active duty service or his lumbar spine disability, or whether the Veteran has complaints related to his left knee that are related to an undiagnosed disability.

With regard to the Veteran's claim for service connection for maltracking of the right patella (claimed as right knee pain), the Board notes that the Veteran has asserted that he has had right knee pain since service.  The Veteran also indicated at the June 2011 hearing that he believes that his knee problems stem from his back disability.

At the May 2009 VA examination, the Veteran was diagnosed with maltracking of the right patella.  The examiner concluded that this maltracking of his right knee is related to his genetic and anatomic make up.  Therefore, his right knee condition is not a cause of his military service.  However, the Board notes that this examiner did not provide an opinion as to whether this condition could have been aggravated by his active duty.  Therefore, upon remand the Board finds that the Veteran should be scheduled for another VA examination to determine whether he has maltracking of the right patella was aggravated by his active duty service or his lumbar spine disability.
 
With regard to the Veteran's claim for service connection for a bilateral foot condition, the Board notes that the Veteran has asserted that he has had feet pain since service.  The Veteran also indicated at the June 2011 hearing that he believes that his feet problems stem from his back disability. 

A review of the service treatment records reveals that the Veteran's feet were noted as abnormal upon examination in his January 1989 Report of Medical Examination.  The Veteran complained of left foot pain in May 1992.  In a June 1994 medical record, the Veteran was noted as having flat foot deformity with regard to the right foot.  In a November 1994 service treatment record, the Veteran complained of right foot pain. 

Post service, the Veteran underwent a VA examination in May 2009, at which time his bilateral feet were noted as normal upon examination.  The Board notes that the Veteran reported at this examination that his feet and ankles bothered him.  However, his complaints document mainly ankle pain.  Therefore, it is unclear from the record whether the Veteran has foot pain that is due to an undiagnosed illness or whether the pain he complains of is essentially in the ankle, as opposed to the foot.  Therefore, upon remand the Board finds that the Veteran should be scheduled for another VA examination to determine whether the Veteran has a diagnosed disability of either foot, separate from an ankle disability, that was incurred in, or caused or aggravated by, his active duty service or his lumbar spine disability, or whether the Veteran has complaints related to his feet that are related to an undiagnosed disability.

Finally, the Board notes that the Veteran was issued VCAA notice letters in February 2009 and April 2009.  However, these letters did not mention the Veteran's claim for service connection for a bilateral foot condition.  As such, upon remand, the Veteran should be given proper notice of the requirements for establishing direct service connection for the Veteran's bilateral foot condition claim.  Moreover, the Veteran should be given proper notice of the requirements for establishing service connection on a secondary basis due to the Veteran's assertions regarding his lumbar spine disability causing additional disabilities.

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to his bilateral foot condition claim.  Particularly, the Veteran should be properly notified of how to substantiate a service connection claim on a direct basis.  Additionally, the Veteran should be properly notified of how to substantiate a service connection claim on a secondary basis. 

2. Obtain and associate with the claims file any and all available VA treatment records both prior to July 2011 and after December 2011 that have not yet been associated with the claims file.

3. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to the claims on appeal that have not yet been associated with the claims file.  Attempts should be made to obtain medical records from Medina General Hospital, Akron General Hospital, and Rheas Clinic.  Associate any records received, including negative responses, with the claims file.

4. Schedule the Veteran for a VA audiological examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed hearing loss and tinnitus.  The examiner is advised that the Veteran is competent and credible in his assertions of experiencing the symptoms of decreased hearing and ringing in his ears since service. 

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render opinions as to whether the Veteran currently has hearing loss and/or tinnitus.  If so, opinions should be provided as to whether it is at least as likely as not that the Veteran's current hearing loss or tinnitus was incurred in or aggravated by his active duty service. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner should explain the reasons behind any opinions provided.

5. Schedule the Veteran for a VA examination for his claimed sleeping problems.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed sleeping problems.  The examiner is advised that the Veteran is competent and credible in his assertions of experiencing the symptoms of sleeping problems in service.

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinions as to the following: 

a.  Whether the Veteran currently has a sleep disability of any kind.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current sleep disability was incurred in or aggravated by his active duty service.  

b.  If the examiner is unable to provide a diagnosis for the Veteran's claimed sleep problems, the examiner should determine whether the Veteran has sleep disturbances that are related to an undiagnosed disability.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner should explain the reasons behind any opinions provided.

6. Schedule the Veteran for a VA examination for his mild restrictive ventilatory defect claim.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his mild restrictive ventilatory defect or his breathing difficulties.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render opinions as to the following:

a.  Whether it is at least as likely as not that the Veteran has an additional disability due to a disease or injury superimposed upon his mild restrictive ventilatory defect as a result of his active duty service, to include the exposures noted in the record (e.g., oil fires; chemical and biological agents during training).  

b.  Whether it is at least as likely as not that any other disabilities related to the Veteran's complaints of shortness of breath and breathing problems (such as those noted on page 5 of this Remand) had their onset during, or were caused or aggravated by, the Veteran's active duty service, to include the exposures noted in the record (e.g., oil fires; chemical and biological agents during training). 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner should explain the reasons behind any opinions provided.

7. Schedule the Veteran for a VA examination for his claimed lumbar spine condition.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his back.  The examiner is advised that the Veteran is competent and credible in his assertions of experiencing the symptoms of back pain in service.

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether it is at least as likely as not that his current back disability (to include diagnoses of chronic lumbar strain and lumbar spondylosis with herniated nucleus pulposus) had their onset during, or were caused or aggravated by, the Veteran's active duty service, to include the multiple in-service notations of treatment for back pain due to lifting patients.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner should explain the reasons behind any opinions provided.

8. Schedule the Veteran for a VA examination for his claimed bilateral knee, bilateral ankle (including non-insertional Achilles tendonitis), and bilateral feet disabilities.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to each of these claimed disabilities.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render opinions as to the following: 

a.  Whether the Veteran currently has a diagnosed disability of the knees, ankles, and feet.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's diagnosed disability was incurred in, or caused or aggravated by, his active duty service.  

b.  Whether it is at least as likely as not that a diagnosed disability of the knees, ankles, or feet was caused or aggravated by his lumbar spine disability.  

c.  With specific regard to the left knee and the bilateral feet, whether it is at least as likely as not that the disability is due to an undiagnosed illness.

d.  With specific regard to both knees, if found to be a congenital defect, or other physiological result, whether it is at least as likely as not that the Veteran has an additional disability due to a disease or injury superimposed upon his knee defect as a result of his active duty service.

e.  With specific regard to the left ankle, whether it is clear and unmistakable that the symptoms from the pre-existing broken left ankle increased in severity in service beyond the natural progression of the disability.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner should explain the reasons behind any opinions provided.

9. Schedule the Veteran for a VA examination for his diverticulitis status post colon resection with residuals claim.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his diverticulitis status post colon resection with residuals, and take notice of the in-service complaints of mid-epigastric cramping, abdominal pain, gastroenteritis, reflux, gastritis, and duodenitis.

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render opinions as to the following:

a.  Whether it is at least as likely as not that the Veteran's diverticulitis status post colon resection with residuals was incurred in, or caused or aggravated by, his active duty service, to include his reports of being exposed to chemical and biological weapons during routine details, and his above-noted complaints.

b.  Whether it is at least as likely as not that the Veteran's diverticulitis status post colon resection with residuals are caused, or aggravated, by the Veteran's service-connected GERD with IBS.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner should explain the reasons behind any opinions provided.

10. After any new, relevant records have been obtained, the RO should conduct any additional development it deems necessary, to include the possible ordering of new VA examinations, if considered necessary. 

11. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the statement of the case (SOC).  If the benefits sought on appeal remain denied, he should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


